Citation Nr: 0939588	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-16 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the claim for service connection.  
The Veteran now resides in Alabama, so the matter is now 
handled by the RO in Montgomery, Alabama.   

In June 2007, the Board remanded this claim for additional 
development.  The appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a psychiatric disability. 

VA has a duty to assist the Veteran in claim development.  
This includes providing an examination and obtaining a 
thorough medical opinion when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board finds the duty to assist 
has not been met.

Service records indicate the Veteran was medically discharged 
from service.  According to the Medical Board's decision, the 
Veteran was determined to have a schizoid personality that 
existed prior to entry to service.

The Veteran was afforded a VA examination in February 2009.  
The examiner opined that the Veteran's symptoms of mental 
disorder appear to have pre-existed his military service.  
The Veteran was diagnosed with bipolar disorder, not 
otherwise specified (NOS), prior history of alcohol 
dependence, and personality disorder NOS, provisional.  The 
examiner stated the Veteran's personality disorder NOS 
appears to be a combination of cluster A, avoidant, and 
Borderline traits.  An opinion regarding aggravation was not 
obtained at the time.

In July 2009, an addendum opinion was obtained addressing 
whether the Veteran's bipolar disorder was aggravated during 
service.  The opinion did not address whether the Veteran's 
currently diagnosed personality disorder was aggravated 
during service.

The Court has found that a medical opinion is inadequate when 
it does not address all aspects of a claim, and that a remand 
is required when an inadequate medical opinion is provided.  
See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Veteran 
was diagnosed during service with a personality disorder that 
pre-existed service and he is currently diagnosed with a 
personality disorder.  However, no opinion has been obtained 
as to whether active duty aggravated his personality 
disorder.  As such, the Board finds that a remand is 
necessary to obtain an addendum opinion.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion.  If 
necessary, afford the Veteran a VA 
examination for his psychiatric 
disabilities.  The claims folder should 
be made available to the examiner for 
review.  The examination should include 
any tests or diagnostic procedures felt 
to be appropriate for the claim.  

The examiner should review all pertinent 
records associated with the claims file, 
and offer comments and an opinion 
addressing whether the Veteran's 
personality disorder increased in 
severity during service, and if it did, 
whether the increase in severity 
represented a chronic worsening of the 
disorder or the natural progress of the 
disorder.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

2.  After all of the above actions have 
been completed, readjudicate the claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

